So far as relates to the merits of the case, we see no adequate reason for holding that the learned vice-chancellor erred in his findings of fact on the evidence, and the decree of the prerogative court will therefore be affirmed, for the reasons stated by him in that regard. With respect to the doubt expressed by the learned vice-chancellor upon the question whether an appeal from the surrogate to the orphans court taken after the expiration of the statutory limitation was without the jurisdiction of that court and could not be heard by it, even upon the written stipulation of the parties waiving the limitation, our result upon the merits makes it unnecessary to deal with this aspect of the case, and we prefer to express no opinion thereon.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, GARDNER, VAN BUSKIRK, CLARK, McGLENNON, KAYS, JJ. 14.
For reversal — None. *Page 351